DETAILED ACTION
This action is in response to the Response After Final Action 05/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bao Tran (Reg. #37,955) on 05/23/2022.

Please amend claims 1 – 2, 8, 13 – 14, 16 – 17 and 19 as follow:  

1. (Currently Amended) A method to simulate a circuit, comprising: 
receiving at least one circuit requirement and at least one Modular Multilevel Converter (MMC) parameter; 
determining an operating mode and switching states of an arm circuit of an MMC; 
determining each capacitor current of the MMC based on the switching states and an arm current of the MMC; 
determining a capacitor voltage and arm voltage; 
estimating power losses of insulated gate bipolar transistors (IGBTs) of the MMC from 

    PNG
    media_image1.png
    271
    414
    media_image1.png
    Greyscale

where ic and if are obtained from the arm current of the MMC or phase current of  a cascaded H-Bridge (CHB); Vf is the forward voltage of the IGBT; If is the forward current of the IGBT; Vc is the nominal capacitor voltage, VCEN is the rated collector-emitter voltage (Vce) of the IGBT under test condition, 0 ~ c2, d0 ~ d2, aon0 ~ aon2, aoff0 ~ aoff2, and areco ~ arec2 are extracted from datasheet using a curve fitting method PconT is the conduction loss of the IGBT PconD is the conduction loss of a diode; Eon, Eoff are switching losses Erec is a reverse recovery loss ; wherein diode currents are determined by the arm current and switching states of submodules (SMs) of the MMC;  and 
generating an equivalent circuit model (ECM) to simulate an MMC-based high-voltage direct current (HVDC) system and DC grids in a hybrid AC and DC power system.

2. (Currently Amended) The method of claim 1, wherein the circuit requirement includes one or more of: rated powerand rated voltage.  

8. (Currently Amended) The method of claim 1, wherein before determining each capacitor voltage, 

13. (original) The method of claim 1, comprising determining an arm voltage from voltages of 

14. (Currently amended) The method of claim 1, comprising determining operating states of the submodules, wherein the operating states include inserted, bypassed, and blocked.  

16. (Currently Amended) The method of claim 1, wherein operating conditions of MMCs

17. (Currently Amended) The method of claim 1, wherein under a DC fault condition, the MMC based on half-bridge submodule (HB-SM) 
19. (Currently Amended) The method of claim 1, wherein under a DC fault condition, the  MMC is working as a static synchronous compensator.

Allowable Subject Matter
Claims 1 and 3 – 12 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “estimating power losses of insulated gate bipolar transistors (IGBTs) of the MMC from arm current or phase current parameter by:

    PNG
    media_image1.png
    271
    414
    media_image1.png
    Greyscale

where ic and if are obtained from the arm current of the MMC or phase current of  a cascaded H-Bridge (CHB); Vf is the forward voltage of the IGBT; If is the forward current of the IGBT; Vc is the nominal capacitor voltage, VCEN is the rated collector-emitter voltage (Vce) of the IGBT under test condition, coefficients c0 ~ c2, d0 ~ d2, aon0 ~ aon2, aoff0 ~ aoff2, and areco ~ arec2 are extracted from datasheet using a curve fitting method, PconT is the conduction loss of the IGBT and PconD is the conduction loss of a diode; Eon, Eoff are switching losses; and Erec is a reverse recovery loss of the diode; wherein diode currents are determined by the arm current and switching states of submodules (SMs) of the MMC”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2010/0080024 discloses estimating IGBT power losses, paragraph 023.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838